512 So. 2d 865 (1987)
Boyd W. AITES
v.
The STATE of Louisiana, Through DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT, et al.
No. 87-763.
Court of Appeal of Louisiana, Third Circuit.
July 10, 1987.
Rehearing Denied September 3, 1987.
Writ Denied November 6, 1987.
Skinner & Kees, Asa Skinner, Leesville, Monroe & Lemann, Eugene G. Taggart, Caleb H. Didriksen, New Orleans, for applicant/defendant.
Wilson & Walker, Lon P. Wilson, Alexandria, Smith, Ford & Clark, Chris Smith III, Leesville, respondent/plaintiff.
Jerry L. Finley, Baton Rouge, for the State.
*866 Camp, Carmouche, etc., David Frohn, Lake Charles, Thomas Czerwinski, Wahiawa, Hawaii, for third party defendant.
Before DOMENGEAUX, C.J., and GUIDRY and CULPEPPER[*], JJ.
WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in ruling hospital records from the Bayne-Jones Community Army Hospital, signed by its administrator, are inadmissible at trial without a foundation being first laid. Once LSA-R.S. 13:3714 is complied with, the records are admissable. The weight given the records is determined by the presence of expert testimony to interpret those records. Brown v. Collins, 223 So. 2d 453 (La.App. 3rd Cir.1969).
IT IS ORDERED that the trial court set aside and vacate its judgment of December 10, 1986, and allow the hospital records to be introduced into evidence in compliance with LSA-R.S. 13:3714.
NOTES
[*]  Judge WILLIAM A. CULPEPPER, Retired, participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.